Title: From James Madison to James Monroe, [ca. 20 November] 1784
From: Madison, James
To: Monroe, James


Dear Sir
Richmond [ca. 20] Novr. 1784
Your favor without date was brought by thursday’s post. It inclosed a Cypher for which I thank you & which I shall make use as occasion may require, though from the nature of our respective situations, its chief value will be derived from your use of it. Gel. Washington arrived here on Sunday last, and the Marquis on thursday. The latter came from Boston in a French frigate. They have both been addressed & entertained in the best manner that circumstances would admit. These attentions and the balloting for public offices have consumed the greatest part of the past week. Mr. Jones is put into the place of Mr. Short. Mr. Roan[e] and Mr. M. Selden are to go into those of Mr. M. Smith & Col. Christian who are the victims to that part of the Constitution which directs a triennial purgation of the Council. The vote is not to take effect till the Spring, but was made now in consequence of the discontinuance of the Spring Session. The rejected Candidates were Col: Bland, Cys. Griffin, G. Webb, W. C. Nicholas, Mr. Brackenridge, Col: Carrington. The latter was within one vote of Mr. Selden. Col: B. Mr. N. & Mr. B. had as nearly as I recollect between 20 & 30 votes. Mr. G. & Mr. W. very few. Mr. H. Innes late Judge of the Kentucky Court is to succeed W. D. late Attorney General in that District. His competitor was Mr. Stewart who was about 15 votes behind. I am Dr. Sir Yrs. sincerely
J. Madison Jr.
